On December 18, 1944 the will of William M. Johnson was probated and on January 11, 1945, Barbara Joyce Johnson and William M. Johnson, Jr., daughter and son by the deceased's first marriage, petitioned the court to revoke the probate of the will upon the grounds (1) that at the time of the execution of the will William M. Johnson was not of testamentary capacity and (2) that the execution of the will was the result of undue influence.
Section 732.30, Florida Statutes 1941, F.S.A., prescribes:
". . . The petition shall set forth . . . the facts constituting the grounds upon which revocation is demanded."
For the purposes of the hearing on the motion to revoke upon the grounds stated the execution of the will might properly have been assumed.
At the hearing on the petition for revocation evidence was introduced by the proponents of the will to establish that the signature to the will was that of William M. Johnson and no evidence was introduced by the movants.
The motion to vacate and set aside the probate of the will was denied and upon appeal to the circuit court the county judge was affirmed and movants now have appealed to this court.
Contestants have failed to introduce any evidence to support the grounds stated in their motion and argue that the proof of the execution of the will is insufficient to authorize probate. It is our conclusion that the judgment should be affirmed and it is so ordered.
CHAPMAN, C. J., BROWN and THOMAS, JJ., concur. *Page 317 
                      ON REHEARING GRANTED